DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	Claims 1 -10 are pending. Claims 1, 2, and 7 are in independent forms. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/03/2020, 04/01/2020, and 07/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Drawings
5.	The drawing(s) filed on 01/03/2020 are accepted by the Examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in a telephone interview with STEPHEN FUNK on December 15, 2021.

IN THE CLAIMS
The claims are amended as follows:
7. 	(Currently amended) A server communicating with a first information processing apparatus and a second information processing apparatus, the server comprising: 
a processor configured to: 
receive a packet from a first information processing apparatus, and extract an origination identifier stored in a header, and data stored in a payload of the packet; 
determine, if the data stored in the payload includes an identifier, whether or not the identifier includes at least one of the following: a first value indicating an information processing apparatus different from the first information processing apparatus; a second value indicating a user different from a user of the first information processing apparatus; or a third value indicating a sensor device different from a first sensor device associated with the first information processing apparatus; 
generate alert data for a user of the second information processing apparatus associated with at least one of the first value, the second value, or the third value, if the identifier includes at least one of the first value, the second value, or the third value; 
transmit the alert data to the second information processing apparatus, wherein the alert data includes data used for an output to motivate a user of the second ; and
if the data extracted from the payload includes the identifier, determine whether or not the first information processing apparatus indicated by the origination identifier reports that an inappropriate packet has been received.

Examiner's Statement of Reason for Allowance
7.	Claims 1-10 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
9.	Claims 1-2 and 7 allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] receive a first packet for a one-way communication from a sensor device, and extract, from the first packet, sensor data and an identifier indicating an origination or a legitimate destination of the first packet; generate alert data for a user of the second information processing apparatus associated with at least one of the first value, the second value, or the third value, if the identifier includes at least one of the first value, the second value, or the third value;; determine, if the data stored in the payload includes an identifier, whether the identifier includes at least one of the first value, the second value, or the third value; generate alert data for a user of the second information processing apparatus associated with at least one of the first value, the second value, or the third value, if the identifier includes at least one of the first value, the second value, or the third value; and transmit the alert data to the second information processing apparatus, wherein the alert data includes data used for an output to motivate a user of the second information processing apparatus to reinforce security regarding transmission of sensor data from a second sensor device associated with the second information processing apparatus” along with all other limitations as required by independent claim 1.
“[2] […] receive a first packet for a one-way communication from a sensor device, and extract, from the first packet, sensor data and an identifier indicating a legitimate destination of the first packet; generate a second packet in which at least one of the first value or the second value is stored, if the identifier includes at least one of the first value or the second value” along with all other limitations as required by independent claim 2.
[7] “[…] receive a packet from the first information processing apparatus, and extract an origination identifier stored in the header; and  data stored in the payload of the packet; transmit the alert data to the second information processing apparatus, wherein the alert data includes data used for an output to motivate a user of the second information processing apparatus to reinforce security regarding transmission of sensor data from a second sensor device associated with the second information processing apparatus; and if the data extracted from the payload includes the identifier, determines whether or not the information processing apparatus indicated by the origination identifier reports that an inappropriate packet has been received;” along with all other limitations as required by independent claim 7.
 
10.	Specifically, the closest prior art, Katsu et al. (2017/0357849 A1), Fujishima et al. (2014/0115705 A1), and Hoshi et al. (2015/0161371 A1) fails to either anticipate or 
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsu et al. (2017/0357849 A1) teaches an information processing apparatus to detect various motions of a user and generate useful information utilizing the result, the information processing apparatus including: a motion detection unit configured to detect a series of motions of a user which are repetitive and nonperiodic; and an information generation unit configured to generate information related to the series of motions.
Fujishima et al. (2014/0115705 A1) teaches a network monitoring apparatus acquires a first packet transmitted from a first information processing apparatus to a second information processing apparatus. The network monitoring apparatus acquires a second packet transmitted from the second information processing apparatus to the first information processing apparatus. The second packet is transmitted within a predetermined time period since the transmission of the first packet. The network monitoring apparatus determines whether the first packet is a packet according to a protocol used for transmitting a file and the 
Hoshi et al. (2015/0161371 A1) teaches an electronic device includes a first authentication controller, a second authentication controller and a controller. The first authentication controller performs biometric authentication to measure biological data of a user and to determine whether or not the biological data corresponds to registered biological data. The second authentication controller performs inter-device authentication by means of communication between the electronic device and a first external device. The controller enables a predetermined function when the biometric authentication and the inter-device authentication have succeeded.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        




/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436